Citation Nr: 1730857	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-15 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2015, the Board remanded the appeal to afford the Veteran a hearing before a Veterans Law Judge.  The Veteran thereafter provided testimony during a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing is of record.

The Board remanded the appeal for additional development in December 2015.  The Board regrets additional delay, but an additional remand is necessary.  The appeal is therefore REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he experienced five stressors during active duty including: (1) a parachuting accident in Panama in January 1977, where he witnessed a fellow serviceman die and another severely injured; (2) a rappelling accident in Panama in January 1977, where he witnessed a fellow serviceman get seriously injured after falling 150 feet to the ground; (3) being shot at during training in Panama in January or February 1977; (4) witnessing the assault of a fellow serviceman in Troy, North Carolina in late 1977/early 1978; and (5) witnessing a fellow serviceman be run over by a tank in May or April 1978.  He maintains that as a result of these traumatic incidents, he started to have mental health issues during service and that they have progressively worsened post-service.  See October 2015 hearing transcript.  

Pursuant to the December 2015 remand, the AOJ attempted to verify the Veteran's reported stressors.  In a June 2016 response, the U.S. Army Combat Readiness/Safety Center was unable to verify incidents (1) and (2).  However, additional information was requested on incidents (3) and (5), and the AOJ was instructed to contact the Army Crime Records Center in relation to (4).  Subsequently, the AOJ contacted the Veteran to obtain more information on incidents (3) and (5), and the Veteran responded.  However, no further action was taken, nor was the Army Crime Records Center contacted.  Such action must be accomplished on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, a January 1978 service personnel record obtained pursuant to the Board's most recent remand indicates that the Veteran went through group and individual therapy/counseling sessions between December 1977 and April 1978.  On remand, any separately stored records related to these sessions should be obtained.  

Further, given the current diagnoses of record, as well as the Veteran's service personnel records, the duty to obtain a VA examination and medical nexus opinion is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Updated VA and private treatment records, including all reports of VA hospitalizations, should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any separately stored in-service therapy/ counseling sessions dated between December 1977 and April 1978.

2.  Using the additional details provided in the Veteran's October 2016 VA Form 27-0871, attempt to verify the Veteran's stressor (3) being shot at during training in Panama in January or February 1977; and (5) witnessing a fellow serviceman be run over by a tank in May or April 1978.   
3.  Contact the Army Crime Records Center in an attempt to verify the Veteran's reported stressor of witnessing the assault of a fellow serviceman in Troy, North Carolina in late 1977/early 1978.  See October 2016 VA Form 21-0871.

4.  Obtain all outstanding VA treatment records, including numerous reports of hospitalization for psychiatric issues between 2010 and 2017.

5.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, to include any updated reports from Dr. Tuorila.

6.  Then schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report. Psychiatric testing should be accomplished.  The VA examiner should specifically address the following:

(a) A diagnosis of PTSD should be explicitly ruled in or excluded. 

 (i) If a diagnosis of PTSD is not warranted, the examiner should discuss the basis for this conclusion, and reconcile this finding with the diagnosis of PTSD in his VA and private treatment records. 
 
(ii) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity. 

(iii) If a diagnosis of PTSD is warranted and is not due to fear of hostile military or terrorist activity, specify the stressor or stressors upon which that diagnosis is based. 

 (b) If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to service.  In addressing this question, the examiner should consider the Veteran's report of continuous mental health problems since active duty, and Dr. J.T.'s May 2011 opinion indicating that his PTSD with depression and self-medicating behaviors are caused by his traumatic experiences during service. 

 (c) If a psychiatric disorder other than PTSD is not diagnosed, please reconcile this finding with the diagnoses of depression and bipolar disorder in the Veteran's VA treatment records.
 
 (d) If a psychiatric disorder is related to service as a result of these inquiries, please also opine as to whether it is at least as likely as not 50 percent probability or greater) that the Veteran's substance abuse disorder is (1) proximately due to or (2) aggravated (worsened) by such psychiatric disorder. 

The examiner should give a reasoned explanation for all opinions provided.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

7.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




